Citation Nr: 1009219	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for service connected posttraumatic stress disorder (PTSD) 
from October 21, 2005 through October 13, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

From October 2005 through October 2008, the Veteran has 
displayed total occupational and social impairment as 
evidenced by symptoms such as persistent danger to self or 
others; frequent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene; 
multiple hospitalizations; frequent periods of missed work 
and a significant demotion in employment responsibilities; 
and severe social isolation.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 100 percent 
disabling for PTSD have been met from October 21, 2005 to 
October 13, 2008.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was granted entitlement to service connection for 
PTSD in a February 2007 rating decision and was assigned an 
initial 50 percent disability rating effective October 21, 
2005.  In a March 2009 rating decision, the Veteran's 
disability rating was increased from 50 percent to 70 percent 
from October 21, 2005 to October 13, 2008.  A 100 percent 
disability rating was assigned from October 14, 2008.  On 
appeal, the Veteran is seeking a disability rating in excess 
of 70 percent for the period from October 21, 2005 to October 
13, 2008.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether 
the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased rating claims.  

The Veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, found at 38 C.F.R. § 4.130 (2009).  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2009).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2009).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

The Board notes that VA defines substantially gainful 
employment as "employment at which non-disabled individuals 
earn their livelihood with earnings comparable to the 
particular occupation in the community where the veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 
2(F)(24)(d).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. 
§ 4.16(a).

Evidence of record shows that the Veteran was hospitalized in 
a VA hospital for five days in September 2005 for suicidal 
ideations, which was followed by a week of hospitalization at 
a private hospital called Timberlawn.  The Veteran was again 
hospitalized for ten days in February to March 2006 at Cedars 
Hospital and was followed up in a day hospital program at the 
same hospital for another month after his discharge.  A March 
2008 letter from Dr. M.M. states that the Veteran was 
hospitalized three times in the past year and placed on 
suicide watch.  A September 2008 VA treatment record notes 
that the Veteran was hospitalized twice for suicidal 
ideations at Hickory Trails Hospital.  

At a January 2007 VA examination, the Veteran reported, that 
following his September 2005 hospitalization, he was demoted 
from an accounting position to the mail room.  He described a 
history of problems with superiors and coworkers at work, as 
well as poor performance evaluations.  While it appears that 
the Veteran was working 37.5 hours at the time of the 
examination, he estimated that he had taken 15 to 20 weeks of 
medical leave in the past twelve months.  The VA examiner 
noted that the Veteran was "barely employable" at that 
time.

A July 2007 VA treatment record noted that the Veteran was on 
temporary paid leave secondary to a "disability."  A 
treatment note from March 2008 reported that the Veteran had 
already used up all of his vacation time for the year.  At a 
January 2009 VA examination, the Veteran reported that he had 
quit his job in July 2008.

VA treatment records for the period in question, as well as 
letters from the Veteran's spouse and family, show that when 
the Veteran was not working, he spent all of his time in bed 
and had to be encouraged by his spouse to perform routine 
self care such as showering.  These records document 
complaints of chronic suicidal and homicidal ideations, 
severe depression, anxiety, panic attacks, nightmares, 
hypervigilance, numbing, and irritability.  They show that 
the Veteran was socially isolated and had minimal contact 
with other people, including his daughter and two siblings.  
He worked alone at work and has no friends.  His primary 
contact was with his spouse, from whom he had been separated 
for long periods of time during their marriage.  It appeared 
that the Veteran's symptoms were only moderately improved 
with medications.  However, there was no evidence of gross 
impairment in thought processes or hallucinations or 
delusions, and the Veteran's insight and judgement had been 
described as normal.  

The Board finds that there is evidence both for against 
assigning a disability rating in excess of 70 percent for the 
Veteran's PTSD for the period of October 21, 2005 to October 
14, 2008.  

On one hand, there is no evidence of gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  Additionally, 
the Veteran had intervals during the period in question where 
he experienced an improvement in symptoms and was able to 
work.  

However, the Board must find that, viewing this period as a 
whole, the Veteran demonstrated total occupational and social 
impairment as evidenced by a persistent danger to self or 
others; intermittent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene; 
and frequent periods of hospitalization for depression and 
suicidal ideations.  The Veteran was been able to work only 
intermittently between October 2005 and October 2008 and when 
he did work, it was in a position of greatly reduced 
responsibility following a demotion in 2005.  His actual 
earnings are not of record, which hinders the Board's ability 
to determine whether the Veteran earned sufficient income to 
be deemed working substantially gainful employment in a legal 
sense.

Furthermore, the Veteran consistently suffered from severe 
depression and PTSD symptoms that showed no real improvement 
despite years of medication and therapy, including numerous 
inpatient hospitalizations.  He had no friends and no contact 
with his family, except for his spouse, on whom it appeared 
he was dependent for assistance with activities of daily 
living.  Based on the above evidence, the Board finds that a 
disability rating of 100 percent is warranted from October 
21, 2005 to October 13, 2008.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  

The Board further notes that compensation at the 100 percent 
level has been awarded for the entire appeal period in 
question.  To the extent that a TDIU claim has been raised, 
it need not be addressed or referred as the issue is moot.  
See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim 
for TDIU presupposes that the rating for the condition is 
less than 100%"); Green v. West, 11 Vet. App. 472 (1998).  


ORDER

The appeal is granted.  



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


